DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/22 has been entered.

Status of Action/Status of Claims
	Applicant’s amendments to the claims, filed 3/14/22, are acknowledged. Currently, claims 53, 56-59, 71-73 are pending in this application. Claims 1-52, 54-55, 60-70, 74-104 have been canceled.

Claim Objections
Claims 60, 65-66 are objected to because of the following informalities: the claims are supposed to be canceled as per the status identifiers. However, the claims contain periods and canceled claims should contain no text.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53, 56-59, 71-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation "the hybrid active agent" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no mention or disclosure of active agents prior to this limitation and it is unclear what hybrid active agent applicant’s are trying to claim/refer to with this limitation.
Claim 71 is also indefinite because it recites “an alcohol selected from the group consisting of methanol, ethanol, and 2-propanol as well as in water” it is unclear if the “as well as water” limitation is meant to mean wherein the solvent is selected from one of the claimed alcohols or water or if it is meant to be a mixture of one of the claimed alcohols with water. Thus, it is unclear what is meant by the claim limitations as they are currently written. If applicant’s meant the claim to mean wherein the polymer is soluble in one of the selected alcohols or water which is how the examiner is interpreting this limitation, then the examiner suggests rewording the claim to read: “in a solvent selected from methanol, ethanol, 2-propanol, and water” which would overcome the above rejection.
Claims 58-59, 71-73 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of active agents selected from camptothecin, azadirachtin, vitamin D, tribenuron-methyl is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: specifically camptothecin, azadirachtin, vitamin D, and tribenuron-methyl do not contain any structural similarity between them and do not share a common use because camptothecin is an anti-cancer agent, azadirachtin is a pesticide, vitamin D is a vitamin and tribenuron-methyl is an herbicide. Thus, they are completely unrelated to one another and do not form a proper Markush group and one of ordinary skill in the art would not form combinations thereof of these specific active agents as is instantly claimed (e.g. one would not combine camptothecin with tribenuron-methyl).
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 53, 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (WO2013172999) and Maitra et al. (US20130115165) in view of Haggag et al. (Front Pharmacol., 2015, 6, Article 140, pg. 1-5), and Nikghalb et al. (J. of Appl. Pharm. Sci., 2012, 2(10), 170-175), Rahmani (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4106649/, available 07/12/2014).
Applicant’s claim:
--A method of making a Polyphenolic Polymer consisting essentially of the steps of:
a)    providing at least one polyphenolic agent;
b)  providing at least one polymer, wherein the polymer is selected from the group consisting of polyethylene glycol, hydroxypropylmethylcellulose (HPMC), polyethyleneglycol (PEG), polyvinylpyrrolidone (PVP), cellulose polymer, and combinations thereof;
c)    dissolving the polymer in at least one first solvent;
d)   optionally, removing the first solvent and replacing it with at least one second solvent forming a polymer mix;
e) adding the at least one polyphenolic agent to the polymer mix at a ratio of about 1 part polyphenolic agent to about 5 parts polymer; 
f) sonicating the mixture to form nanoparticles; and
g) spray drying the resultant product, thereby forming the polyphenolic polymer, wherein the polyphenolic agent contributes to the solubility of the hybrid active agent.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 53, 56-57, Singh teaches forming polyphenolic polymers comprising the steps of: a) providing at least one polyphenolic agent (e.g. a curcuminoid) as a complementary agent, which has antioxidant properties and are antimicrobial, anti-inflammatory, sensitize the microenvironment of the disease, etc.; b)/c) providing at least one polymer, specifically the same polymers that are instantly claimed, e.g. PVP, PEG, celluloses, HPMC, etc. and wherein the ratio of the drug (e.g. an anti-cancer agent) to the polymer is about 1:3 to 1:9 and wherein the ratio of polyphenolic agent (2nd active agent in Singh) to polymer is about 1 to about 5 (See steps e) of claim 53;  Singh further teaches adding the polymer to a solution of the polyphenolic agent in solvents such as C1-4 alcohols, e.g. ethanol and further teaches that polymers are soluble in the solvents, f) sonicating the mixture to form nanoparticles (See pg. 4, ln. 26-34); and g) subjecting the mixture to evaporative drying to give a solubilized polyphenolic polymer and drug (See entire document; abstract; pg. 4, ln.26-pg. 5, ln. 30; pg. 5, ln. 2-pg. 8, end of pg. inclusive; pg. 9, ln. 10-25, pg. 14, ln. 1-31; pg. 13, ln. 3-35; pg. 29, ln. 9-pg. 30, ln. 8; pg. 33, ln. 20-33; Claims; etc.).
	Regarding claims 56-57, Singh teaches wherein the solvents used to solubilize the instantly claimed polymers are preferably the instantly claimed 1-4 carbon alcohols, e.g. methanol, ethanol, n-propanol, 2-propanol, etc. (see pg. 33, ln. 32-33).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 53, 56-57, Singh does not teach forming the polyphenolic polymer without the presence of the drug/active agents, e.g. with only the complementary agent. However, these deficiencies in Singh are addressed by Maitra in view of Haggag. 
	Maitra teaches a method of forming polyphenolic polymers wherein they teach the steps of providing at least one polyphenolic agent; providing at least one monomer/polymer, dissolving the polymer in a first solvent, specifically water, and polymerizing polymer and removing the first solvent/water which forms a polymer/copolymer and subsequently mixing the polymer with the polyphenolic agent in a second solvent, and drying the mixture to a dry powder, which reads on claims 56-57, and wherein multiple drugs can be added to the polymers either before drying or later on when the polymers are reconstituted in solvent after they were previously dried (See entire document; [0038-0043]; [0045]; [0046]; [0054, curcumin which is a polyphenolic agent]; [0055]; [0057]).
Maitra merely does not teach spray drying to dry the polymer mixture, and instead teaches lyophilizing. However, this deficiency in Singh and Maitra is addressed by Haggag.
	Haggag teaches that both lyophilization (freeze drying and the instantly claimed spray drying were known methods of forming solids for drug delivery and for drying these solids and removing solvents (See pg. 1, 1st paragraph). They further teach that spray drying is the more economical process of the two for drying the polymeric-drug solids.
	
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to substitute gingerol or vanillin for the polyphenolic agent when forming the polyphenolic polymer of Singh and Maitra as discussed above because it is known to use PVP and PEG to solubilize/improve dissolution of poorly soluble drugs (which includes compounds/drugs like gingerol) because as is evidenced by Nikghalb (See abstract; pg. 171, right col. 2nd paragraph), one of ordinary skill in the art would be motivated to switch out the curcumin of Singh and Maitra for the gingerol instantly claimed because gingerol is known to be insoluble and to afford antioxidant, anti-inflammatory and antimicrobial properties as is evidenced by Rahmani (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4106649/, available 07/12/2014) gingerol is known to be an antioxidant, antimicrobial and anti-inflammatory compound (See entire document specifically table 1) and as such it would be obvious to include it in polymers/with polymers which are known to increase the solubility of poorly soluble drugs such as gingerol in order to make a more effective formulation for administering gingerol.
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to dry the polymer/polyphenol composition as taught by the combined references via spray drying as is instantly claimed because Haggag teaches that both lyophilization and spray drying were known methods of drying polymeric drug compositions but that spray drying is more economical.
	It also would have been obvious to and ordinary skilled artisan at the time of the instant filing to formulate the specifically claimed PEG or PVP or HPMC or cellulose or combinations thereof by solubilizing them with the claimed 1-4 carbon alcohols and adding the claimed polyphenol, specifically gingerol or vanillin, without the substantially water-insoluble drug of Singh and to add the drug later as is instantly claimed as is taught by Maitra and Haggag as discussed above in order to form the claimed method of forming solubilized hybrid drug composition(s) instantly claimed because Maitra teaches the claimed steps of forming polyphenolic polymers and incorporating additional drugs into the polyphenolic containing polymer after it is formed (see [0055]), which allows one of ordinary skill in the art to add any desired drugs/active agents to form mixtures with gingerol and/or vanillin and the polymer, and drug because Singh teaches most of the instantly claimed steps and wherein their solubilized hybrid drug compositions comprise polyphenols/phenolic compounds and the same polymers and the same drugs all in the same ratios as are instantly claimed and wherein their solubilized hybrid drug compositions improve the solubility of the polyphenolic agent, specifically gingerol, etc. that are instantly claimed since the polymers are the same, and gingerol is known in the art to be poorly water soluble/water insoluble and to afford antioxidant, anti-inflammatory and antimicrobial properties as is taught by Rahmani above. One of ordinary skill in art would be motivated to make the polyphenolic polymer of Singh without the drug agent initially being present by using the steps as are instantly taught by Maitra, and would be motivated to add the drug later because this would allow for the polymer to be made ahead of time and the drugs to be added as necessary to form various solubilized hybrid drug formulations of substantially water-insoluble drugs as is needed. Thus, one can make the polymer ahead of time and have it ready for formulating with drugs as needed allowing for the quicker turnaround for formulating solubilized hybrid drug compositions for various uses when they are needed. 
Regarding the added limitation that the polyphenolic agent contributes to the solubility of the hybrid active agent this is a property of the combination of the polyphenolic agent with the claimed polymer complexes/matrix formed by the instantly claimed method which is taught by the combination of the prior art especially since none of claims 53, 56-57 require an active agent to be present.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 58-59 and 71-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (WO2013172999), Maitra et al. (US20130115165), Haggag et al. (Front Pharmacol., 2015, 6, Article 140, pg. 1-5), Arber et al. (US20070093457), Rahmani (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4106649/, available 07/12/2014), and Young et al. (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3182091/pdf/CBC-7-8.pdf, Curr. Bioactive Cmpds, 2011, 7, 8-14) as evidenced by Extonet (azadirachtin entry, 1996).

Applicant’s claim:
-- A method of making a solubilized hybrid drug composition comprising the steps of:
a) providing at least one first active agent which is selected from the group consisting of Camptothecin, Azadirachtin, vitamin D, tribenuron-methyl, and combinations thereof;
b) providing at least one polyphenolic agent, wherein the polyphenolic agent is selected from the group consisting of gingerol, vanillin, and combinations thereof;
c) providing at least one polymer, wherein the polymer is selected from the groupconsisting of polyethylene glycol, hydroxypropylmethylcellulose (HPMC), polyethyleneglycol(PEG), polyvinylpyrrolidone (PVP), cellulose polymer, and combinations thereof;
d) dissolving the polymer in at least one first solvent;
e) optionally, removing the first solvent and replacing it with at least one second solvent,thereby forming a polymer mix;
f) adding the at least one polyphenolic agent to the polymer mix;
g) spray drying the resultant product, thereby forming a polyphenolic polymer;
h) dissolving the first active agent in an organic solvent;
1) adding the first active agent in an organic solvent solution to a solution comprising thepolyphenolic polymer;
j) homogenizing the mixture;
k) sonicating or mixing the mixture to form nanoparticles wherein the ratio is about 1 part drug: about 3 to about 9 parts polyphenolic polymer;
1) subjecting the mixture to evaporative drying,
wherein the result of the process is a solubilized hybrid drug composition; and wherein the solubilized drug hybrid composition can be converted into a re-dispersible dry powder comprising particles of the polyphenolic polymer, wherein the polyphenolic agent contributes to the solubility of the hybrid active agent.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claim 58, Singh teaches method of forming a hybrid active agent composition comprising: a) providing at least one first active agent, specifically wherein the active agent is: camptothecin, vitamins, including the instantly claimed vitamin D, etc. and wherein the active agents can be poorly water soluble pesticides which as evidenced by Extoxnet (entry for Azadirachtin) would broadly include the claimed azadirachtin which is known to be poorly water soluble (See Singh: claims, pg. 14-15, specifically, pg. 14, ln. 1-5, 17-20; pg. 25, ln. 15-18; pg. 26, ln. 25-33, etc.; pg. 32, ln. 15-26 (pesticides)); Singh also teaches applicant’s b) providing at least one polyphenolic agent/complementary agent (See claims; pg. 9, ln. 10-25, pg. 4, ln. 26-pg. 5, ln. 1; ); c) providing at least one polymer selected from the group consisting of PEG, PVP, HPMC, cellulose polymer, and combinations thereof (see pg. 29, ln. 10-pg. 30, ln. 8; claims); adding the polymer to a solution of the polyphenolic agent and active agent in C1-C4 alcohols (which reads on applicant’s steps d) and f) since the first solvent used to dissolve the polymer as per applicant’s specification is a C1-C4 alcohol and this is the same solvent used to dissolve the polyphenolic agent to which the polymer is being added and therefore dissolved where thereby forms applicant’s polymer mix with the polyphenolic agent (See Singh: claims; pg. 9, ln. 10-25; pg. 33, ln. 21-23, and ln. 31-33)); g) subjecting the mixture to evaporative drying to give a solubilized polyphenolic polymer and drug (See Singh entire document; claims; pg. 9, ln. 10-25, etc.) which reads on steps h) and i); j) and k) Singh teaches homogenizing the mixture and sonicating and/or mixing the mixture to form nanoparticles and finally Singh teaches evaporative drying the mixture to form the solubilized drug hybrid composition (See Singh claims; pg. 9, ln. 10-25). Singh further teaches wherein the solubilized drug hybrid composition can be converted to a redispersible dry powder comprising particulates of the polyphenolic polymer (See Singh pg. 17, ln. 25-26; pg. 31, ln. 20-pg. 32, ln. 14). 
Regarding claims 59 and 71-72, Singh teaches wherein the polyphenolic polymer/hybrid composition are soluble in an alcohol selected from C1-C3 alcohols as well as water, e.g. methanol, ethanol, n-propanol, 2-propanol and wherein the drug complex is added to at least one acceptable excipient/pharmaceutically acceptable excipient to yield a pharmaceutical composition (See entire document; pg. 5, ln. 2-9; pg. 5, ln. 19-21; pg. 13, ln. 31-35; pg. 33, ln. 31-33)
Regarding claim 73, Singh teaches wherein the polyphenolic polymer/drug hybrid composition can further comprise an additional water-insoluble drug that has a synergistic effect for the same disease (See pg. 5, ln. 19-25).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 58-59 and 71-73, Singh does not teach wherein the polyphenolic agent is vanillin or gingerol. 
	Maitra teaches a method of forming polyphenolic polymers wherein they teach the steps of providing at least one polyphenolic agent, specifically curcumin; providing at least one monomer/polymer, dissolving the polymer in a first solvent, specifically water, and polymerizing polymer and removing the first solvent/water which forms a polymer/copolymer and subsequently mixing the polymer with the polyphenolic agent in a second solvent, and drying the mixture to a dry powder, which reads on claims 56-57, and wherein multiple drugs can be added to the polymers either before drying or later on when the polymers are reconstituted in solvent after they were previously dried (See entire document; [0038-0043]; [0045]; [0046]; [0054, curcumin]; [0055]; [0057]).
Maitra merely does not teach spray drying to dry the polymer/curcumin mixture, and instead teaches lyophilizing. However, this deficiency in Singh and Maitra is addressed by Haggag.
	Haggag teaches that both lyophilization (freeze drying and the instantly claimed spray drying were known methods of forming solids for drug delivery and for drying these solids and removing solvents (See pg. 1, 1st paragraph). They further teach that spray drying is the more economical process of the two for drying the polymeric-drug solids.
Regarding claims 58-59, and 71-73, Singh also does not specifically teach wherein the polyphenolic agent is other than curcumin or curcuminoid compound, specifically the instantly claimed vanillin or gingerol. 
Regarding claim 58, Singh also does not teach the specific order of steps e.g. dissolving the polymer in solution first and then adding the phenolic agent to the polymer mix, it teaches dissolving the phenolic agent and adding the polymer to that solution. However the resultant solution made from these steps in Singh is the same as the instantly claimed solution and Singh’s solution still leads to a polyphenolic polymer comprising the same agents and as such the order of the steps does not appear to be critical to applicant’s invention, e.g. the prior art teaches forming the same types of polyphenolic polymers and without evidence that the order of steps is critical, the prior art Singh still renders the method of the instant claims obvious because the prior art method leads to the same types of products that are generated by the instant method, e.g. the order of dissolving the components into the solution does not appear to be critical. In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant filing to substitute gingerol or vanillin for the polyphenolic agent when forming the polyphenolic polymer of Singh and Maitra as is discussed above because for instance the claimed PEG polymers when they are formed into nanoparticles are known in the art to increase the solubility of poorly soluble drugs as Young teaches that forming nanoparticles of camptothecin with PEG was known to improve the solubility and bioavailability of the camptothecin (See abstract; pg. 9, right col. design of CRLX101 section). Thus, it would have been obvious to one of ordinary skill in the art to combine known polymers, e.g. PEG, which are known to improve the solubility of poorly soluble drugs including the claimed camptothecin and to form the formulation into nanoparticles which themselves are known in the art to improve the solubility and bioavailability of poorly soluble drugs, e.g. camptothecin, as is taught by Young (See abstract; see pg. 9, right col. design of CRLX101 section, which teaches that PEG is known to increase the solubility), in order to combine known technologies for improving the solubility of poorly soluble drugs/actives claimed because it was known to combine technologies that were known to improve the solubility of poorly soluble drugs together in a composition as is instantly claimed in order to further improve the solubility of the poorly soluble active agents, e.g. camptothecin. One of ordinary skill in the art would be motivated to do this because, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). And it would be obvious to include gingerol in these formulations with camptothecin or vitamin D, etc. because Rahmani teaches that gingerol is known to afford antioxidant, anti-inflammatory and antimicrobial properties as is evidenced by Rahmani (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4106649/, available 07/12/2014) gingerol is known to be an antioxidant, antimicrobial and anti-inflammatory compound (See entire document specifically table 1) and as such it would be obvious to include it in polymers/with polymers which are known to increase the solubility of poorly soluble drugs such as gingerol in order to make a more effective formulation for administering gingerol and the desired drugs wherein gingerol can function as an antimicrobial agent in the formulation and an antioxidant to prevent the breakdown of the drugs/components in the formulation (e.g. due to oxidation) and reduce inflammation at the sites the drugs/compositions are used/administered.

It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to dry the polymer/polyphenol composition as taught by the combined references via spray drying as is instantly claimed because Haggag teaches that both lyophilization and spray drying were known methods of drying polymeric drug compositions but that spray drying is more economical.
	It also would have been obvious to and ordinary skilled artisan at the time of the instant filing to formulate the specifically claimed PEG or PVP or HPMC or cellulose or combinations thereof by solubilizing them with the claimed 1-4 carbon alcohols and adding the claimed polyphenol, specifically gingerol, without the substantially water-insoluble drug and add the drug later as is instantly claimed when looking to Singh in view of Maitra and Haggag as is discussed above in order to form the claimed method of forming solubilized hybrid drug composition(s) instantly claimed because Maitra teaches the claimed steps of forming polyphenolic polymers and incorporating drugs into the polyphenolic containing polymer after it is formed (see [0055]), which allows one of ordinary skill in the art to add any one of the instantly claimed drugs to form the mixtures of gingerol with the polymer. One of ordinary skill in art would be motivated to make the polyphenolic polymer of Singh without the drug agent initially being present by using the steps as are instantly taught by Maitra, and would be motivated to add the drug later because this would allow for the polymer to be made ahead of time and the drugs to be added as necessary to form various solubilized hybrid drug formulations of substantially water-insoluble drugs as is needed. Thus, one can make the polymer ahead of time and have it ready for formulating with drugs as needed allowing for the quicker turnaround for formulating solubilized hybrid drug compositions for various uses when they are needed. 
	Regarding the added limitation that the polyphenolic agent contributes to the solubility of the hybrid active agent this is a property of the combination of the polyphenolic agent with the claimed active agent and the claimed polymer complexes/matrix formed by the instantly claimed method which is taught by the combination of the prior art.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims, filed 03/14/22, have overcome the previous 112(a) rejections and these rejections have been withdrawn by the examiner. 
	Applicants amendments to the claims have prompted the new grounds of rejection under 112 (b) presented herein.
	Firstly, applicants discuss what the previous office action sets forth over pgs. 7-9. Then applicant’s note that claim 66 was not previously rejected under obviousness and as it was now added to claim 53 this rejection is moot. Under further evaluation and discussion with another examiner the examiner respectfully disagrees because firstly claim 66 did not depend from claim 53 which never required a hybrid active agent to be present when making the polymer. Thus, this has prompted the grounds of rejection under 112 which is presented herein. 
Applicant’s then argue the second 103 rejection which covered independent claim 58 and it’s dependent claims. Applicants again then argue that because claim 66 was not previously rejected under 103 because there was a lack of written support for the actual claim limitation in the specification as originally filed. Under further evaluation and discussion with another examiner the examiner respectfully disagrees that this amendment actually makes the claims allowable because while applicant’s have now provided support for this claim limitation in the affidavit filed 03/14/22 which actually demonstrates that the polyphenolic agent does contribute to the formation of the nanoparticles and their solubility this is a property of the polyphenolic agent(s) instantly claimed as is discussed in above 103 rejection.
	Applicants then argue that the 103 rejection of record is not rendered obvious by the combined references because not all the claimed elements were known in the prior art and one of ordinary skill in the art would not have been motivated to combine the known elements as claimed with a reasonable expectation of success because the combination yields more than predictable results. Applicants have amended claim 53 (and therefore dependent claims 56-57) to recite consisting essentially of which they state excludes the prior art Singh because Singh uses the drug/active agent when forming the polymer. The examiner respectfully disagrees because Maitra teaches benefits to not using the drug when forming polyphenolic polymers and instead adding the drug after forming the polyphenolic polymer because this would allow for the polymer to be made ahead of time and the drugs to be added as necessary to form various solubilized hybrid drug formulations of substantially water-insoluble drugs as is needed. Thus, one can make the polymer ahead of time and have it ready for formulating with drugs as needed allowing for the quicker turnaround for formulating solubilized hybrid drug compositions for various uses when they are needed. 
Declaration under 1.132
Mewa Singh provided a declaration under 1.132, filed 03/14/22. The Declaration meets the formal requirements. In the most relevant part, the Declaration presents solubility results of applicant’s polymer/polyphenol combination with aspirin and ibuprofen for the formation of nanoparticles and improved solubility as compared to a polymer and aspirin formulation without the polyphenol. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)).
The relevant criterion here are No. 3, whether the Declaration is commensurate in scope with the scope of the claims and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. The examiner has carefully reviewed the Declaration, including the data presented in the Declaration. Specifically, the data shows that PVP with aspirin alone did not produce nanoparticles. However, it is not clear what process was being used to provide the photos in fig. 1 in the affidavit, e.g. was the same process that is instantly claimed used just lacking the claimed polyphenolic agent as it is completely unclear/not disclosed which polyphenolic agent was used to provide the claimed results? Further, the active agents that were tested are not active agents which are instantly claimed, and as such it is unclear if all drugs besides NSAIDs will behave in the same manner as demonstrated by the affidavit. Further, the pictures in figure 3 appear in grayscale for the examiner to show no difference in solubility e.g. both appear cloudy e.g. that they haven’t actually formed a solution/solubilized the active in the water. Thus, the affidavit provided is not commensurate in scope with the instant claimed and it does not appear that the claimed results are all that unexpected because it was known to use other polyphenolic compounds, e.g. curcumin with the same polymers, and nanoparticle formation to increase the solubility of the same drugs claimed and one of ordinary skill in the art would be motivated to add the claimed gingerol to this formulation because as discussed above Rahmani teaches that gingerol is known to afford antioxidant, anti-inflammatory and antimicrobial properties and as such it would be obvious to include it in polymers/with polymers which are known to increase the solubility of poorly soluble drugs such as gingerol in order to make a more effective formulation for administering gingerol and the desired drugs wherein gingerol can function as an antimicrobial agent in the formulation and an antioxidant to prevent the breakdown of the drugs/components in the formulation (e.g. due to oxidation) and reduce inflammation at the sites the drugs/compositions are used/administered.
Thus, the examiner maintains that the above combination of references remains appropriate and does still render the method of the instant claims prima facie obvious at this time.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616